DETAILED ACTION
This is an Office action based on application number 16/065,248 filed 22 June 2018, which is a national stage entry of PCT/US2016/067993 filed 21 December 2016, which claims priority to US Provisional Application No. 62/357,137 filed 30 June 2016. The application also claims priority to PCT/US2015/067261 filed 22 December 2015. Claims 1-20 are pending. Claims 15-16 are withdrawn from consideration.
Amendments to the claims, filed 7 February 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Applicant’s argument indicating that claim 13 was not rejected over the prior art in the previous Office action is acknowledged. It should be pointed out, however, that the substance of claim 13 is addressed of claim 17 of the prior Office action. However, as claim 13 is not clearly provided in the header of the rejection of claim 17, and in view of the prior art rejections below, the instant action is a second non-final rejection.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-14 and 17-20 in the reply filed on 7 February 2022 is acknowledged. The traversal is on the ground(s) that the shared technical features fail to make a contribution over the prior art. This is not found persuasive because the inventive concept shared by the groups do not make a contribution over the prior art in view of the prior art rejection set forth below..
The requirement is still deemed proper and is therefore made FINAL.

Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 30 June 2021.

Terminal Disclaimer
The terminal disclaimer filed on 7 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of copending Application No. 15/538,544 to Seabaugh has been reviewed and is accepted. The terminal disclaimer has been recorded.

Withdrawn Rejections
The objection to claim 17, made of record in the previous Office action, is withdrawn due to Applicant’s amendments.
The 35 U.S.C. §112(b) rejection of claim 13, made of record in the previous Office action, is withdrawn due to Applicant’s amendment.
The provisional, non-statutory double patenting rejection over copending Application No. 15/538,544 to Seabaugh et al., made of record in the previous Office action, is withdrawn due to Applicant’s filing of a proper Terminal Disclaimer.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Macuga (US Patent Application Publication No. US 2004/0180195 A1) (Macuga) in view of Eubanks et al. (US Patent Application Publication No. US 2005/0069698 A1) (Eubanks) and Jablonka (US Patent Application Publication No US 2015/0037548 A1) (Jablonka).

Regarding instant claims 1, 2 and 11, Macuga discloses a housewrap for the attachment to a building installation, wherein the housewrap comprises a barrier layer having a first surface and a second surface, wherein an adhesive layer is applied to the first surface barrier layer for attachment (paragraph [0009]).
	Macuga further discloses that the barrier layer provides a moisture barrier against outside water or moisture, yet allows water vapor to transmit from the interior of the building (paragraph [0010]).
	Said barrier layer of Macuga is construed to read on the claimed air and water barrier article.
	Macuga further discloses that the layer of adhesive comprises a pressure sensitive adhesive (paragraph [0011]).
	Macuga further discloses that a release coating can be applied to the outward surface of the barrier layer to prevent adhesion of the adhesive layer to the top of the barrier layer when the housewrap is provided in a user-friendly roll form (paragraph [0031]). Macuga further discloses that the housewrap has air barrier qualities in addition to said water barrier qualities (paragraph [0032]).
	Macuga does not explicitly disclose the use of a liner on the back side of the barrier layer. Further, Macuga does not explicitly disclose the first and second coating compositions disposed between the barrier layer and a liner.
	However, regarding the release liner, Eubanks teaches a stain-blocking film that is applied to a substrate (Abstract). Eubanks teaches that the film comprises a dry film layer with an adhesive layer disposed on one surface and a release layer disposed on the other (FIG. 1; paragraph [0013]). Eubanks teaches that the release layer prevents damage to the dry film layer during handling and application (paragraph [0072]). Eubanks teaches that the release layer comprises a release coating on a substrate (paragraph [0057]). Eubanks teaches that when the film is supplied in a roll form, the release layer can have a release coating on the side facing away from the dry film layer in addition to the coating on the side facing the dry film layer (paragraph [0079]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to apply the release liner of Eubanks to the release coated barrier of Macuga. The motivation for doing so would have been to prevent damage to the barrier layer during handing and application.
	Said release coating applied on the release liner and in contact with the barrier layer is construed to read on the first claimed first coating composition.
	Regarding the second coating composition, Jablonka discloses a water vapor-permeable building sheet material that is adhered in an overlapping relationship against a building structure (paragraph [0008]). Jablonka discloses a sheet material including an adhesive layer on one side (paragraph [0024]). Jablonka further discloses that adhesive strips are applied to the front side of the membrane opposite to the first adhesive layer (paragraph [0040]). Jablonka discloses that without the adhesive strips the adhesion of the first adhesive layer to the membrane layer of adjacent membranes would be poor. Further, Jablonka discloses that the barrier structure allows for the formation of a better sealed building envelope (paragraph [0007]).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to include the adhesive stripes of Jablonka on the outside surface of the exterior second surface of Macuga. The motivation for doing so would have been to allow for better adhesion between overlapping barrier materials during application to a building structure, wherein said overlapping barrier materials allows for the formation of a better sealed building envelope.
	As to the configuration of the release liner of Eubanks and the adhesive strips of Jablonka, Macuga teaches that is advantageous to have a release coating on the side of the barrier layer opposite the PSA when the housewrap is stored in roll form, the housewrap of Macuga is modified to use the release layer of Eubanks to prevent damage of the barrier layer during handling and application, and the housewrap is further modified to include the adhesive strops of Jablonka on the surface of the barrier layer opposite the adhesive layer to allow for better overlapping application. The proposed modification allows for two possible configurations: (1) the adhesive strips positioned on the surface of the barrier layer, or (2) the release layer positioned on the barrier layer with the adhesive strips on the side of the release layer opposite the barrier layer. The second configuration would not allow both the adhesive strips to be on the surface of the barrier layer and allow the release layer to protect the barrier layer. Therefore, one of ordinary skill in the art would understand that only the first configuration would allow the modifications Eubanks and Jablonka to fulfill their stated objectives.
	As the release coating of Eubanks and the adhesive stripes of Jablonka are construed to read on the first and second coating compositions, respectively, it would have been obvious to one of ordinary skill in the art to ensure that a release coating, which is meant to provide a means of separating layers would necessarily have and adhesion that is less than the strength of an adhesive stripe, which one of ordinary skill in the art would conclude is meant to provide a means of attachment.
	The prior art combination is silent with regard to the relative peel adhesion between the second coating composition in comparison to the release layer and the pressure sensitive adhesive layer, as well as the combined peel adhesion of the first and second coating composition and the release layer in comparison to the pressure sensitive adhesive layer and the release layer. However, it is the Examiner’s position that it would be obvious to one of ordinary skill in the art to select an embodiment with the scope of the prior art combination wherein the peel adhesion of the second composition, alone or in combination with the peel adhesion of the first coating composition that is stronger than the peel adhesion between the release layer and the pressure sensitive adhesive layer such that the release layer remains adhesively attached to the base layer after an unrolling step in the manner desired by the disclosure of the prior art combination.
	Since the instant specification is silent to unexpected results, the specific peel adhesion of the first/second coating composition to the release liner is not considered to confer patentability to the claims. As the ability of the release liner to remain adhesively attached to the base layer is a variable that can be modified, among others, by adjusting the peel adhesion between the release coated base layer in relation to both the release liner and the second coating composition, the precise amounts would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the peel adhesion between at least the second composition and the release liner in the prior art combination to obtain the desired adhesive attachment of the release liner to the base layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	Therefore, it would have been obvious to combine Eubanks and Jablonka with Macuga to obtain the invention as specified by the instant claims.
	
Regarding instant claims 3-4, Jablonka further discloses that the adhesive stripes, which are construed to read on the claimed second composition, occupies a fraction of the sheet material (paragraph [0040]). A fraction of the sheet material occupied by the adhesive stripe is construed to encompass, within its scope, an embodiment wherein the second coating composition occupies a greater area than the first coating composition, and inclusive of the specific ratio recited by the claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Regarding instant claim 5, the prior art combination is silent with regard to the specific peel adhesion of the first coating composition. However, it is the Examiner’s position that one of ordinary skill in the art would readily optimize a release coating composition, such as the composition of Eubanks construed to read on the first coating composition of the claims, such that a minimal peel adhesion exists between said release layer and the release coating to allow for sufficient adhesion between the release layer and the barrier structure before use and sufficient removability of the release layer at the time when the barrier structure is used.
	Since the instant specification is silent to unexpected results, the specific peel adhesion of the first coating is not considered to confer patentability to the claims. As the ability of the release coating to provide releasability from an attached layer is a variable that can be modified, among others, by adjusting the peel adhesion between the release liner and at least the release coating composition, the precise amount would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the peel adhesion between at least the second composition and the release liner in the prior art combination to obtain the desired adhesive attachment of the release liner to the base layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

Regarding instant claim 6, the prior art combination does not explicitly disclose the ratio of the peel adhesion of the first coating composition to the peel adhesion of the second coating composition.
	However, as discussed above, as the release coating of Eubanks and the adhesive stripes of Jablonka are construed to read on the first and second coating compositions, respectively, it would have been obvious to one of ordinary skill in the art to ensure that a release coating, which is meant to provide a means of separating layers would necessarily have an adhesion that is less than the strength of an adhesive stripe, which one of ordinary skill in the art would conclude is meant to provide a means of attachment.
	Since the instant specification is silent to unexpected results, the specific peel adhesions of the first and second coating are not considered to confer patentability to the claims. As the ability of the release coating to provide releasability from an attached layer and an adhesive stripe to provide adhesive attachments are variables that can be modified, among others, by adjusting the peel adhesion of each of the release coating and the adhesive stripes, the precise amounts would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed amount cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the peel adhesion between at least the second composition and the release liner in the prior art combination to obtain the desired adhesive attachment of the release liner to the base layer (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
	
Regarding instant claims 7-8, Jablonka discloses that the adhesive stripes are formed of multiple adjacent thin stripes or any suitable pattern (paragraph [0040]). Such a disclosure is construed to be inclusive of a discontinuous second coating composition. Since, in construction of the prior art combination, the first coating composition is construed to cover any area of the base film not covered by the adhesive stripes, the configuration of the prior art is construed to encompass, within its scope, an embodiment wherein the first coating composition is present in at least one continuous strip along the length of the roll.

Regarding instant claim 9, Jablonka further discloses that the adhesive stripes, which are construed to read on the claimed second coating composition, are made of the same adhesive composition that is applied on the opposite side of the base film, wherein said adhesives are inclusive of acrylic polymer adhesives (paragraphs [0027; 0040]).

Regarding instant claim 10, Eubanks further discloses that the release layer comprises a composition selected from at least polyethylene film, a polypropylene film, and paper; furthermore, said release layers may be coated with a hydrocarbon polymer (paragraph [0057]).

Regarding instant claim 12, Macuga further discloses that the barrier layer provides a moisture barrier that allows for water vapor transmission from the interior of the building (paragraph [0010]). Macuga further discloses that the adhesive comprises a pressure sensitive adhesive having a high moisture vapor transmission rate (paragraph [0011]). Therefore, the barrier article and the pressure sensitive adhesive together form a construction that is water vapor permeable.

Regarding instant claim 14, Macuga further discloses that the housewrap can have a width of at least about 1 foot (paragraph [0014]), which is construed to overlap with the range recited by the instant claim; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Macuga in view of Eubanks and Jablonka as applied to claim 1 above, and further in view of Porter et al. (US Patent No. 5,895,301) (Porter).

Regarding instant claim 17, Macuga in view of Eubanks and Jablonka discloses the roll as cited in the rejection of claim 1, above. Macuga further discloses that the barrier layer comprises a suitable material selected from TYVEK (paragraph [0010]).
	In their original disclosure, Applicant discloses that TYVEK is a microporous membrane (see Specification at page 9, lines 8-10).
	Macuga in view of Eubanks and Jablonka does not explicitly disclose that the barrier layer is a porous layer that is at least partially impregnated with a polymeric material and wherein a first major surface of the porous layer is covered with the polymeric material.
	However, Porter discloses a hand-tearable barrier laminate comprising a porous web and a water-resistant resinous coating applied to the porous web for substantially prohibiting the penetration of liquid water while not substantially interfering with the transmission of water vapor (Claim 1). Porter further disclose that examples of materials that have been reported as effective for improving the water-resistant properties of porous webs are inclusive of organohydrogenpolysiloxanes (col. 4, lines 18-41), which are construed to read on the claimed polymer.
	Porter discloses that the disclosed construction provides for a hand-tearable and less expensive liquid barrier for buildings (col. 2, lines 5-7), and eliminates the need for razor-edged cutting tools that are necessary to prepare other barrier layers known in the art (col. 1, lines 55-57).
	The disclosure of a coating is construed to meet the claimed limitation of at least a first major surface covered with a polymeric coating. Further, it would be readily apparent to one of ordinary skill in the art that the application of a resinous coating to a porous substrate would result in at least a partial impregnation of the substrate through its porous nature.
	Before the effective filing date of the invention, it would have been obvious to replace the barrier layer of Macuga with the porous web coated with the water-resistant resinous material of Porter. The motivation for doing so would have been that the barrier laminate of Porter meets the need of a barrier layer that prohibits the penetration of liquid water but allows for the transmission of water vapor that is desired by Macuga. Furthermore, the barrier layer of Porter is hand-tearable and less expensive that other barrier layers known in the art.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Macuga in view of Eubanks, Jablonka, and Porter as applied to claims 1 and 17 above, and further in view of Katz (US Patent No. 5,227,434) (Katz).

Regarding instant claims 18-19, Macuga in view of Eubanks, Jablonka, and Porter discloses the roll comprising a barrier of a porous material coating with a polymeric material as cited in the rejection of claims 1 and 17 above. Also, as cited above, Porter discloses that the polymer is selected from those inclusive of organohydrogenpolysiloxanes.
	The prior art combination is silent with regard to the specific polymer required by the instant claims.
	However, Katz discloses that polysiloxanes having silicon end groups are known in the art as effective sealant materials (col. 1, lines 10-13). Katz teaches, however, that polysiloxane polymers have a polysiloxane backbone, which higher costs than desired, and efforts have been made to develop lower cost polymers having hydrocarbon backbones and having silicone atoms with a hydrolysable end group only at each end of the molecule (col. 1, lines 20-25). Katz discloses a process for producing moisture curable silyl-terminated polymer comprising the steps of (a) reacting a terminally unsaturated monol with a polyfunctional hydroxyl-reactive compound to provide terminally-unsaturated polymer having terminal unsaturation at each end there of; and (b) reacting said terminally-unsaturated polymer with a dialkoxyalkylsilane to form a dialkoxyalkylsilyl-terminated polymer (col. 2, lines 11-26). Katz further discloses that the terminally unsaturated monol is derived from polyethers prepared by the condensing an alkylene oxide (col. 2, liens 52-59), which is construed to meet the claimed polyoxyalkylene polymer.
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to replace the organohydrogenpolysiloxanes of Porter with the dialkoxyalkylsilyl-terminated polyoxylalkylene polymer of Katz. The motivation for doing so would have been that said dialkoxyalkylsilyl-terminated polyoxylalkylene polymer are effective in forming sealants that are comparable, but cheaper than those sealants formed from polysiloxanes.
	Therefore, it would have been obvious to combine Katz with Macuga in view of Eubanks, Jablonka, and Porter to obtain the invention as specified by the instant claims.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Macuga in view of Eubanks and Jablonka as applied to claim 1 above, and further in view of Cully et al. (US Patent No. 4,201,808) (Cully).

Regarding instant claim 20, Macuga in view of Eubanks and Jablonka discloses the roll as cited in the rejection of claim 1.
	Macuga in view of Eubanks is silent with regard to the specific liner recited by the instant claim.
	However, Cully teaches a method of producing a release coating on a substrate (Abstract). Cully further discloses that the release coating comprising (a) an organopolysiloxane having from 2 to 10 acryloxy or methacryloxy functional groups, (b) a crosslinking agent that can be a siloxane polyacrylate, and (c) a photosensitizer; furthermore, the release coating is cured via exposure to ultraviolet radiation (col. 2, line 62, to col. 3, line 6).
	Cully teaches that the cured silicone release coating on the substrate displays excellent release characteristics, i.e., when employed as a protective covering over a pressure sensitive adhesive tape, the silicone release coated substrate is easily removed from the adhesive with little or no transfer of the release coating onto the adhesive and without significantly impairing the subsequent adhesion of the adhesive tape to other surfaces (col. 3, lines 8-15).
	As to the reaction parameters recited by the instant claim, said reaction parameters are product-by-process limitations. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP § 2113.
	Therefore, absent evidence of criticality regarding the presently claimed reaction parameters and given that the prior art combination meets the requirements of the claimed composition, the prior art combination meets the requirements of the instant claim.
	Before the effective filing date of the invention, it would have been obvious to use the release liner of Cully to produce the roll of Macuga in view of Eubanks and Jablonka. The motivation for doing so would have been to provide a release layer that is easily removed from the adhesive layer when unrolling the housewrap with little or no transfer of the release coating onto the adhesive and without significantly impairing subsequent adhesion.
	Therefore, it would have been obvious to combine Cully with Macuga in view of Eubanks and Jablonka to obtain the invention as specified by the instant claims.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the prior art rejections of record, the rejections are maintained because Applicant’s arguments are unpersuasive.
Applicant argues that the prior art combination does not disclose or obviate all of the claimed limitations with regard to claim 1. Specifically, Applicant indicates that claim 1 recites the limitation “wherein the first coating composition has a first peel adhesion to the first major surface of the liner that is lower than a second peel adhesion of the second coating composition to the first major surface of the liner”; however, Applicant contends that the Office action does not address the limitation. Applicant contends that the Office action does not indicate how a release coating could be separated from the release liner that it is coated upon.
	Applicant’s argument is unpersuasive. In the prior art combination construction of record, Macuga is cited for a barrier layer provided with a release coating applied to an outward surface opposite an adhesive layer applied on the other outward surface of the barrier layer. Eubanks is relied upon to discloses stain-blocking film comprising an adhesive layer disposed on one surface and a release liner disposed on another surface that prevents damage to the dry film layer during handling and application, wherein the release liner comprises a release coating present on both sides. The Office action concludes that it would have been obvious to apply such a release liner construction to the release coated liner of Macuga to prevent damage to the barrier layer during handling and application.
	It is the Examiner’s position, as discussed in the prior art rejection above, that it would have been within the ambit of one of ordinary skill in the art to optimize the release properties between the coated release layer and release liner (e.g., through routine experimentation of the types of release coating and release liner encompassed by the scope of the prior art) to obtain a structure that sufficiently holds together the release liner and barrier layer during handling and application, but is sufficiently removable once the barrier layer has been applied.

Applicant argues that the prior art combination does not disclose or obviate all of the claimed limitations with regard to claims 3 and 4. Specifically, Applicant contends that Jablonka, at paragraph [0040], discloses that the adhesive strip occupies between 2% and 5% of the front of the sheet material, and that the adhesive strip is useful in areas where building envelope sheets overlap. Applicant contends that a person skilled in the art has no reason to overlap the majority of the surface area of the building envelope sheet segments or at least 2/3 of the surface of the building particularly since Jablonka teaches that uncovered regions are present to allow water vapor to permeate through. Applicant concludes that a person skilled in the art would recognize that Jablonka teaches away from a large area of adhesive as required by the instant claims.
	Applicant’s argument as to the amount of the second coating layer that is construed to read on the claimed adhesive is unpersuasive. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Additionally, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
	In the instant case, Applicant’s citation of the adhesive strip only covering 2% to 5% of the front side of the sheet material is an exemplary embodiment in the Jablonka reference. As cited in the prior art rejection, Jablonka discloses that the adhesive stripes occupy a fraction of the sheet material, wherein the broad disclosure of “a fraction” is construed to overlap or include the ranges recited by the instant claims. Furthermore, the clams recite the amounts of coating composition in relation to one another and not necessarily in relation to the entire barrier surface. Therefore, Applicant’s argument that the structure of the prior art combination necessarily creates a barrier layer that is too coated so as to leave an insufficient amount of exposed barrier to allow for water vapor transmission is unpersuasive as neither the claims nor the prior art indicate an amount of exposed barrier layer required for the structure to perform its intended use. Furthermore, as cited above, Macuga envisions the use a pressure sensitive adhesive having a high moisture vapor transmission rate; therefore, it is well within the ambit of one of ordinary skill in the art to use such an adhesive composition to form the adhesive strips touted by Jablonka to ensure that the structure of the prior art has sufficient water vapor permeability during its intended use.

Applicant argues that the prior art combination does not disclose or obviate all of the claimed limitations with regard to claim 5. Specifically, Applicant traverses the Examiner’s position that one of ordinary skill in the art would readily optimize the release coating composition such that a minimal peel adhesion exists between said release layer and said coating.
	Applicant’s argument is unpersuasive. In the prior art combination construction of record, Macuga is cited for a barrier layer provided with a release coating applied to an outward surface opposite an adhesive layer applied on the other outward surface of the barrier layer. Eubanks is relied upon to discloses stain-blocking film comprising an adhesive layer disposed on one surface and a release liner disposed on another surface that prevents damage to the dry film layer during handling and application, wherein the release liner comprises a release coating present on both sides. The Office action concludes that it would have been obvious to apply such a release liner construction to the release coated liner of Macuga to prevent damage to the barrier layer during handling and application. Applicant questions why it would advantageous to easily peel away a release coating from a release liner instead of keeping the release coating firmly attached to the release liner.
	It is the Examiner’s position that one of one of ordinary skill in the art, having the desire to remove a temporary release liner after application of the barrier layer would readily optimize the release characteristics between said release liner and the release composition coated on the barrier layer (e.g., through optimization of the type and composition of the release coating) to obtain a release liner that is easily removable without damage to the underlining barrier layer. As to the difference between keeping the release coating attached to either the liner or detaching the release liner from the release coating, it is the Examiner’s position that either formation is advantageous as to its intended effect (i.e. removal of the release liner from the barrier material) so long as said release liner is easily removable without damaging the barrier layer such that it would be inoperable for its intended use.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1759                                                                                                                            

/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        05/04/2022